DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 20-21, 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 30: as amended, claim 30 now requires the powered wheel drive assemblies in step b to comprise “hydraulic, pneumatic, and electric drive motors powered by sources of hydraulic, pneumatic, and electric power on the aircraft” (emphasis added). The originally filed specification provides support for the drivers being “hydraulic, pneumatic, electric, or any other type of driver that can transfer force through an aircraft wheel” and powered by the APU or main engines (Specification of 10/24/2012, page 14), and refers to the driver type in the alternative again (Specification, page 15), but does not provide support for an embodiment comprising three different drivers, hydraulic, pneumatic, and electric, simultaneously present on the aircraft.
Additionally, as amended, claim 30 requires the powered drive wheel assemblies in step c to be retrofitted “within nose and main landing gear wheel spaces” (emphasis added). The originally filed specification provides support for the driver being located in the nose wheels (as shown in fig. 2 and described starting at the bottom of page 11 of the Specification) and that the driver can “fit within a nose wheel or main wheel landing gear space” (page 12), but does not provide support for an embodiment having drivers positioned inside both the nose gear wheel and main gear wheels simultaneously. Support is given twice for a driver powering both the nose wheels and the main wheels: “driver that is powered to drive at least one of the aircraft's nose wheels or main wheels” (abstract) and “Although the driver 22 is shown associated with the aircraft's nose wheels 20, the driver could also power one or more of the aircraft's main wheels (not shown)” (Specification page 12), this seems to say more that one driver can drive both the nose and main wheels. Elsewhere the nose and main wheel drivers are referred to in the alternative, such as, “A powered aircraft drive wheel 22, which can be a powered nose drive wheel as shown or a powered aircraft main drive wheel” and “An aircraft with a powered self-propelled nose wheel or other aircraft drive wheel, such as a main wheel” (Specification page 12).
Regarding claims 6, 20-21 and 28: these claims are rejected for incorporating the rejected subject matter of a parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 20-21, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30: in step b, the hydraulic, pneumatic, and electric powered drive wheel assemblies must be “designed and sized to fit within a nose and main landing gear wheel space on the equipped aircraft without changes to and requirement for recertification of” various factors, but it is unclear whether every drive wheel assembly on the aircraft must be designed and sized to fit within both a nose and a main landing gear wheel space, or if they need only fit within the space of the wheel in which they are installed. If the latter, this limitation must be reworded.
Further, in step c, the powered wheel drive assemblies are retrofitted “within nose and main landing gear wheel spaces”; it is unclear whether hydraulic, pneumatic and electric drive motors are being retrofitted simultaneously into the nose and main landing gear wheel spaces, or if some other arrangement of the three simultaneously present drive motors is required.
Regarding claim 6: as amended, parent claim 30 requires “powered wheel drive assemblies comprising hydraulic, pneumatic and electric drive motors” (step b) retrofitted “within nose and main landing gear wheel spaces” (step c), such that when claim 6 states that the “powered wheel drive assemblies comprise powered electric drive motors retrofitted in spaces within wheels on a nose landing gear” it is unclear whether additional electric drive motors are being retrofitted in the nose wheels or if claim 6 is attempting to state that specifically the motor in the nose wheel is an electric motor, thereby rendering the claim indefinite. This limitation should be amended to match the configuration of motor types and wheel locations recited in parent claim 30.
Regarding claim 20: similar to claim 6 above, when claim 20 states that the “powered wheel drive assemblies comprise pneumatic drive motors” it is unclear whether these are in addition to the pneumatic drive motors previously recited in parent claim 30, step b.
Regarding claims 21 and 28: these claims are rejected for incorporating the rejected subject matter of a parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6, 20-21 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen et al. (US 8,979,019 B2) in view of Kelly, Jr. et al. (US 3,807,664 A) and Bhargava (US 8,109,464 B2) with evidentiary support from the article, “Landing Gear Program Provides Overhaul Alternative” by Lowell (Boeing Aero Quarterly Issue 34, Q2 2009).
Regarding claim 30: Christensen teaches a method that delays replacement of aircraft landing gears and landing gear components and enables continued operation of the aircraft landing gears and landing gear components during extension of an established safe life landing cycle limit for the landing gears and landing gear components, comprising: 
a. providing an aircraft (abstract) equipped with landing gears (fig. 1) and landing gear components (the aircraft has landing gear and landing gear components) to be continued in operation for additional landing cycles beyond the established safe life landing cycle limit (this limitation is not actively recited as a method step and is merely ascribing an intent to the provided aircraft; the aircraft of Christensen is capable of use in this manner);
b. providing powered wheel drive assemblies comprising hydraulic (c. 5, ℓ. 42-44: hydraulic), and electric drive motors (c. 5, ℓ. 26-34: electric) powered by sources of hydraulic, pneumatic, and electric power on the aircraft (c. 5, ℓ. 24-47), the powered wheel drive assemblies being designed and sized to fit within a nose and main landing gear wheel space on the equipped aircraft without changes to and requirement for recertification of rim width (of hubs 20), bead seats, and tire beads (of tires 12), without changes to brakes (c. 4, ℓ. 28-32: “independent braking system (not shown)”), and with continued use of existing tires (tires 12), axles (the axle linking tires 12 passes through axle housing 22), and pistons (pistons 16) (c. 3, ℓ. 6-18: “the retrofitting may not require extensive modification to the aircraft”, c. 11, ℓ. 1-7: the taxi drive “may be retrofitted onto existing aircraft landing gear 10 without requiring modification to the size and other components of aircraft landing gear 10”; from fig. 2 and the disclosure of Christensen it can be seen that the taxi drive system 24 is located apart from the piston 16, axle 22, hubs 20 and tires 12 such that it can be understood from c. 11, ℓ. 1-7 that the retrofit does not require modification to the other components of the landing gear);
c. retrofitting (c. 1, ℓ. 35-39, c. 3, ℓ. 6-18, c. 11, ℓ. 1-7, 27-37) the powered wheel drive assemblies within nose (c. 18, ℓ. 65-67: “taxi drive system 24 may be installed on … for example the nose wheel”) and main (c. 15, ℓ. 54-56: “on the main landing gear”) landing gear wheel spaces on the landing gears of the equipped aircraft to be continued in operation for the additional landing cycles without changes to and requirement for recertification of rim width, bead seats, and tire beads, without changes to brakes, and with continued use of existing tires, axles, and pistons (c. 11, ℓ. 1-7: the taxi drive “may be retrofitted onto existing aircraft landing gear 10 without requiring modification to the size and other components of aircraft landing gear 10”; see also discussion above regarding step b);
d. providing and retrofitting controls (56) for operating the powered wheel drive assemblies within existing aircraft cockpit controls (c. 14, ℓ. 1-6: controller 56 may “be implemented as part of the flight control hardware, software, firmware, firmware or stand-alone cockpit interface/controller hardware, firmware, hardware, or any combination thereof”, indicating that the controller may be implemented within the existing aircraft cockpit controls, c. 14, ℓ. 38-54 describes a controller which is located in the cockpit), controlling and powering the wheel drive assemblies with the powered drive wheel assembly controls and power from the on-aircraft power source (c. 15, ℓ. 23-38; c. 5, ℓ. 24-34: power from the APU), and driving the aircraft at a desired ground travel speed and torque and in a desired direction (c. 15, ℓ. 8-38) with only the powered wheel drive assemblies (c. 2, ℓ. 60-63: the taxi drive “allows an aircraft to taxi without reliance on the aircraft main engine(s) to provide thrust or without reliance on an external device, such as a tow cart”); and
e. continuing to drive the equipped aircraft during ground travel with only the retrofitted powered wheel drive assemblies and continuing operation of the aircraft landing gears and landing gear components (figs. 8-9 teach a method of driving the aircraft on the ground using only the taxi drive system).
Christensen teaches that the taxi drive system may be installed in the main landing gear (c. 15, ℓ. 54-56), in the nose wheel (c. 18, ℓ. 65-67), and may be installed “on multiple landing gear” (c. 18, ℓ. 62-65), but is silent to providing it on both the main landing gear and the nose landing gear at the same time. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have installed the taxi drive system of Christensen on both the nose and the main landing gear, for the purpose of increasing the ground maneuverability of the aircraft.
Christensen teaches hydraulic drivers (c. 5, ℓ. 42-44) and electric drivers (c. 5, ℓ. 26-34), as well as that the motor “can be powered using any suitable source” (c. 5, ℓ. 26-27), but is silent to pneumatic wheel drivers and is silent to the simultaneous use of hydraulic, pneumatic and electric drivers. Christensen does however teach that pneumatic, hydraulic and electric drivers for steering the taxi drive system are known equivalents (c. 11, ℓ. 20-26, c. 16, ℓ. 54—c. 17, ℓ. 4, c. 17, ℓ. 50-63). Further, Kelly teaches pneumatic landing gear wheel drive motors (12), powered with a source of pneumatic power (Kelly c. 4, ℓ. 6-12, c. 5, ℓ. 3-13, c. 10, ℓ. 55-60: the system may be pneumatic) on the aircraft (Kelly c. 3, ℓ. 13-19, c. 4, ℓ. 66—c. 5, ℓ. 4, c. 5, ℓ. 13-16: either aircraft main engines or APU). A person having ordinary skill in the art at the time of the invention would have considered pneumatic drivers, shown to be known landing gear drivers by Kelly, to be known equivalents to the hydraulic and electric wheel drivers taught by Christensen. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Christensen with hydraulic, pneumatic and electric drivers for the purpose of redundancy, so that if one power supply is unavailable there would still be operational drivers.
Christensen teaches a method of retrofitting the taxi drive system into an existing aircraft (c. 1, ℓ. 35-39, c. 3, ℓ. 6-18, c. 11, ℓ. 1-7, 27-37) and further teaches a method of driving the aircraft during ground travel (figs. 8-9, c. 15, ℓ. 8-38) with only the retrofitted powered wheel drive assemblies (c. 2, ℓ. 60-63). The claim requires that this occur “during the extension of the established safe life landing cycle limit” and “without replacement of the aircraft landing gears and landing gear components” which time period is defined earlier as that which is extended by the claimed method from a presumed pre-existing “established safe life landing cycle limit”. Since Christensen does disclose the operation of the taxi drive system in an aircraft during ground travel without the aircraft main engines or a separate tow vehicle, what Christensen can be considered to be silent on is the extension of the pre-existing limit corresponding to the landing gear if operated without a taxi drive system.
A person having ordinary skill in the art at the time of the invention would have been aware that conventional ground operations of aircraft, relying on aircraft main engines or external tow vehicles, results in an associated level of wear and tear and potential damage. Use of the flight engines for taxiing causes brake wear and significantly increases the frequency of brake repair (Bhargava c. 1, ℓ. 45-50). Notably, Applicant indicates that the use of ground tugs results in a significant reduction in landing gear life (originally filed Specification, page 5, lines 2-5 and 2nd indent), however this statement by Applicant is not necessary for the teachings of Christensen to result in a reduction in damage and wear to the landing gear. This reduction in damage and wear is an inherent physical property associated with ground operations which do not rely on aircraft main engines or external tow vehicles.
It is considered that one skilled in the art would recognize that a reduction in wear or damage to a component to consequently result in an extension in the life of the component, since the life of any structural component is generally defined primarily by the amount of damage, wear or fatigue it can endure. When Boeing says that landing gear overhaul timing varies “depending on usage” (Lowell page 11, 1st paragraph on far left, emphasis added), they mean that the life cycle of the landing gear may deviate from the targeted window depending on how it is used. When Bhargava says that using a taxi drive system results in “lower maintenance, and less wear (and thus longer useful life) of the main engine(s)” (Bhargava c. 5, ℓ. 27-33) and “less wear and longer useful life of the aircraft brakes” (Bhargava c. 5, ℓ. 33-36), the correlation between a reduction of wear and an increase in useful life is explicitly stated.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention, in operating an aircraft retrofitted with a taxi drive system as taught by Christensen, to have recognized the known and inherent reduction in wear to the landing gear due to ground operations without use of aircraft main engines or external tow vehicles and to have continued to operate the aircraft past what the safe life cycle limit would have been for a presumed landing gear operated on the ground with aircraft main engines or external tow vehicles, for the purpose of maximizing the usefulness of a landing gear which, as a result of using a taxi drive system, has not been subjected to that presumed level of damage and wear, and since a reduction in wear has been recognized to correspond to an increase in useful life.
Regarding claim 6: Christensen, as modified, provides the method described in claim 30, further comprising wherein the retrofitted powered wheel drive assemblies comprise powered electric drive motors (Christensen c. 5, ℓ. 24-34) retrofitted in spaces within wheels on a nose landing gear (c. 18, ℓ. 65-67), powering the retrofitted powered electric drive motors with a source of power on the aircraft comprising electric current from an auxiliary power unit on the equipped aircraft (c. 5, ℓ. 24-34) or from a generator on an aircraft main engine set to provide only electric power and no thrust, and driving the equipped aircraft during ground travel with only the retrofitted powered electric drive motors during the extension of the established safe life landing cycle limit for operation of the nose landing gear and nose landing gear components (c. 2, ℓ. 60-63).
Regarding claim 20: Christensen, as modified, provides the method of claim 30, further comprising, wherein the retrofitted powered wheel drive assemblies comprise powered pneumatic drive motors (as modified regarding parent claim 30 above, the powered wheel drive assemblies will include pneumatic drive motors), controlling the retrofitted controls and powering the powered pneumatic drive motors with a source of power comprising bleed air from an aircraft main engine (c. 3, ℓ. 13-19, c. 4, ℓ. 66—c. 5, ℓ. 4, c. 5, ℓ. 13-16: aircraft main engines may be used instead of an APU), and driving the equipped aircraft during ground travel with only the retrofitted powered drive motors during the extension of the established safe life landing cycle limit for operation of the landing gear and landing gear components (as discussed above regarding claim 30), but Christensen is silent to the source of power being an aircraft main engine set to provide only pneumatic power to the retrofitted powered pneumatic drive motors and no thrust.
Kelly teaches pneumatic landing gear wheel drive motors (12), powered with a source of power comprising bleed air (c. 4, ℓ. 6-12, c. 5, ℓ. 3-13, c. 10, ℓ. 55-60: the system may be pneumatic) from an aircraft main engine (c. 3, ℓ. 13-19, c. 4, ℓ. 66—c. 5, ℓ. 4, c. 5, ℓ. 13-16: aircraft main engines may be used instead of an APU) set to provide only pneumatic power to the retrofitted powered pneumatic drive motors and no thrust (c. 3, ℓ. 48-51: “move aircraft on the ground without … aircraft engine thrust”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have operated the taxi motors of Christensen, as modified, using bleed air from an aircraft main engine set to provide only pneumatic power and no thrust as taught by Kelly, for the purpose of providing pneumatic power in the event of APU failure.
Regarding claim 21: Christensen, as modified, provides the method of claim 6, further comprising continuing to drive the equipped aircraft during ground travel with only the retrofitted powered electric drive motors during the extension of the established safe life landing cycle limit and delaying replacement of the nose landing gear and nose landing gear components (as discussed above regarding claim 30), but Christensen is silent to using electric current from the generator on the aircraft main engine set to provide only electric power and no thrust.
Kelly teaches electric drive motors (12) which, when the auxiliary power unit is inoperative or unavailable to supply electric power to the retrofitted powered electric drive motors, are powered with a source of power comprising electric current from an aircraft main engine (c. 3, ℓ. 13-19, c. 4, ℓ. 66—c. 5, ℓ. 4, c. 5, ℓ. 13-16: aircraft main engines may be used instead of an APU) set to provide only electric power to the retrofitted powered electric drive motors and not to provide thrust (c. 3, ℓ. 48-51: “move aircraft on the ground without … aircraft engine thrust”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have operated the aircraft of Christensen, as modified, in the event that the APU was inoperative, with a main engine powering the taxi motors as taught by Kelly, for the purpose of powering the taxi motors.

Claim 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen in view of Kelly and Bhargava, as applied to claim 6 above, and further in view of Cox et al. (US 2009/0261197 A1) and Breit et al. (US 7,550,866 B2).
Regarding claim 28: Christensen, as modified, provides the method of claim 6, further comprising controlling current, voltage, or frequency of electric current (c. 5, ℓ. 52-60) from the equipped aircraft’s auxiliary power unit (c. 5, ℓ. 24-31) and from equipped aircraft power sources comprising batteries (c. 5, ℓ. 32) supplied to power the electric drive motors, and continuing to drive the aircraft with only the electric drive motors during the extension of the established safe life landing cycle limit and delaying replacement of the nose landing gear (as discussed above regarding claim 30), but is silent to the electric drive motors being high phase order electric drive motors.
Cox teaches aircraft nose wheel electric drive motors (7, 7’) comprising high phase order electric drive motors (¶ 56) mounted completely within (¶ 4: “housed within a wheel”) each nose landing gear wheel (6, 6’), and controlling current, voltage, or frequency of electric current (¶ 67: voltage, current and frequency mentioned as possible variables) from the aircraft's auxiliary power unit supplied to power the high phase order electric drive motors (¶ 68). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have used the high phase order electric drive motors of Cox in the aircraft of Christensen, as known aircraft taxi motors.
Christensen and Cox are both silent to an aircraft having power sources comprising fuel cells and solar power. Breit teaches an aircraft electrical system powered by power sources including a generator (214) from an aircraft main engine (218) (c. 5, ℓ. 11-13), batteries, fuel cells, and solar power (c. 4, ℓ. 56-67: power sources 112, 114 may include “fuel cells, batteries … one or more solar cells”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Christensen with power sources including batteries, fuel cells and solar power for the purpose of providing backup power in the event of failure of a power source.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed July 27th, 2022, with respect to the rejections under 35 USC 112, 1st paragraph, have been fully considered and are persuasive.  The rejection under 35 USC 112, 1st paragraph, of April 27th, 2022, has been withdrawn.
Applicant's arguments filed July 27th, 2022, with respect to the rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states, in a few different permutations, that Christensen and Bhargava do not teach the claimed invention, but Applicant never addresses the specific consideration of the art given in the previous Office action, to the combination of teachings in the art, or the rationale behind the obviousness rejection. That rationale has again been included in the present rejection, for Applicant’s convenience.
Applicant does draw a distinction between the taxi drive mechanisms of Christensen and Bhargava (Remarks, page 7). It is however noted that Bhargava is not relied upon, either in the previous rejection or presently, for a particular taxi drive system. Instead, Bhargava is relied upon to establish that a taxi drive system that allows the aircraft to taxi without use of the main engines will result in “lower maintenance, and less wear (and thus longer useful life) of the main engine(s)” (Bhargava c. 5, ℓ. 27-33; emphasis added) and more generally that less wear is known to result in longer useful life. Since Christensen does teach a taxi drive system which permits the aircraft to taxi without use of the main engines, these teachings of Bhargava are relevant. One having ordinary skill in the art would have certainly been aware that the use of the taxi system of Christensen would result in less wear to the main engines—since they are not relied upon for taxi thrust—and correspondingly that reduction in wear would very naturally lead to a longer useful service life, as Bhargava teaches is known in the art. This teaching of Bhargava, as well as the teachings of Lowell, are provided to establish the rationale for the obviousness rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647